358 F.2d 302
Ernest Lee EMMETT, Appellant,v.R. P. BALKCOM, Jr., Warden, Georgia State Prison, Appellee.
No. 22815.
United States Court of Appeals Fifth Circuit.
March 25, 1966.

Ernest Lee Emmett, pro se.
Arthur K. Bolton, Atty. Gen., Peyton S. Hawes, Jr., Asst. Atty. Gen., Carter A. Setliff, Asst. Atty. Gen., Atlanta, Ga., for appellee.
Before PHILLIPS,* RIVES and COLEMAN, Circuit Judges.
PER CURIAM:


1
Appellant is a prisoner of the State of Georgia, serving multiple sentences pursuant to guilty pleas to numerous charges of robbery. He seeks federal habeas corpus on the ground that he was not represented by counsel in the State Court, that an involuntary confession was used against him, and that he had no preliminary arraignment or hearing. The District Court, from which this appeal was taken, granted the petitioner a full evidentiary hearing, in which he was represented by counsel, was permitted to appear personally, and gave testimony. Upon consideration of all the proof, the trial judge found that appellant was, in fact, represented by counsel in the State Court. This finding is supported by evidence and is thus not subject to reversal here.


2
Appellant cannot now complain of any lack of preliminary hearing or as to any confession he may have given, as these elements disappeared from the case when he entered his plea of guilty.


3
No certificate of probable cause has been granted and treating the appeal as an application for such certificate, the same is


4
Denied.



Notes:


*
 Of the Tenth Circuit, sitting by designation